           Case 5:19-cv-01198-D Document 26 Filed 01/30/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


(1) THE CHEROKEE NATION,                                    )
a federally recognized Indian Tribe,                        )
(2) THE CHICKASAW NATION,                                   )
a federally recognized Indian Tribe                         )
(3) THE CHOCTAW NATION,                                     )
a federally recognized Indian Tribe,                        )
                                                            )
       Plaintiffs,                                          )
                                                            )
v.                                                          )        No. CIV-19-1198-D
                                                            )
(1) J. Kevin Stitt, in his official capacity as the         )
Governor of the State of Oklahoma,                          )
                                                            )
     Defendant.                                             )
_________________________________________                   )


                              NOTICE OF ADDRESS CHANGE


To the Clerk of this court and all parties of record:

Please not my change of address as counsel in the above styled case for

_X_ plaintiff/intervenor, the Muscogee (Creek) Nation.



                                                      s/Roger Wiley       01/30/2020
                                                      Signature           Date

                                                      Roger Wiley
                                                      Print Name

                                                      The Muscogee (Creek) Nation
                                                      Firm

                                                      Office of the Attorney General

                                                      P.O. Box 580
                                                      New Address


                                                 1
Case 5:19-cv-01198-D Document 26 Filed 01/30/20 Page 2 of 4



                                 Okmulgee, OK, 74447
                                 City, State, Zip Code

                                 918-295-9720       918-756-2445
                                 Phone Number       Fax Number

                                 rwiley@mcnag.com
                                 Email Address




                             2
          Case 5:19-cv-01198-D Document 26 Filed 01/30/20 Page 3 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of January, 2020, I electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing. Based
upon the records currently on file in this case, the Clerk of the Court will transmit a
Notice of Electronic filing to the following ECF registrants:

Phillip G. Whaley
pwhaley@ryanwhaley.com

Daniel G. Webber, Jr.
dwebber@ryanwhaley.com

Patrick R. Pierce, Jr.
rpearce@ryanwhaley.com

Mathew C. Kane
mkane@ryanwhaley.com

Steven K. Mullins
mullins@lytlesoule.com

Matthew K. Felty
mkfelty@lytlesoule.com

Mark E. Burget
Mark.burget@gov.ok.gov

Jeffrey C. Cartmell
Jeffrey.cartmell@gov.ok.gov

Attorneys for Defendant J. Kevin Stitt,
As Governor of the State of Oklahoma,
And ex rel. The State of Oklahoma

Robert H. Henry
rh@rhhenrylaw.com

Douglas B. L. Endreson
dendreson@sonosky.com

Frank S. Holleman
fholleman@sonosky.com




                                              3
          Case 5:19-cv-01198-D Document 26 Filed 01/30/20 Page 4 of 4



Sara Hill
sara-hill@cherokee.org

Stephen Greetham
stephen.greetham@chickasaw.net

Bradley Mallett
bmallett@choctawnation.com

Attorneys for Plaintiffs



                                                      s/Roger Wiley
                                                        Roger Wiley




                                       4
